DETAILED ACTION
This Action is in response to the communication filed on 06/14/2022.
Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on 06/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
Claims 1-15 are examined herein.

Objection to Specification and Drawings

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency (1) – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency (2) – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Since the specification and drawings are not in compliance with the sequence rules, the specification and drawings are objectionable.  The objection will be withdrawn when the application is in compliance with the sequence rules.
**** NOTE: 	PROSECUTION WILL NOT PROCEED UNTIL THE APPLICATION IS COMPLIANT WITH THE SEQUENCE RULES.  ANY RESPONSE THAT DOES NOT COMPLY WITH THE SEQUENCE RULES WILL BE CONSIDERED NON-RESPONSIVE AND WILL NOT BE ENTERED. ****


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,106,791 and over claims 1-20 of U.S. Patent No. 10,808,248. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a shRNA and are broader in scope and fully encompass the shRNAs claimed in the ‘791 patent.  Since a broad genus claim is anticipated by the narrower species that it encompasses, the instant claims are anticipated by the claims of the ‘791 patent.
Regarding the rejection over the claims of the ‘248 patent, the rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application.
Such is the case here where the instant claims are drawn to an shRNA molecule and the claims of the ‘248 patent are drawn to a method of silencing expression of a target gene using a shRNA encompassed by the instant claims and, as such, could be used in the method of the patented claims.
Therefore, the double patenting rejections over the claims of U.S. Patent No. 10,106,791 and over the claims of U.S. Patent No. 10,808,248 are appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, or a natural phenomenon) without significantly more.  Claim(s) 1-7 are directed to a synthetic shRNA molecule wherein the claims are directed a sequence that encompasses a sequence that is identical to a naturally occurring miRNA sequence or a fragment thereof.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, it was known in the prior art that the naturally occurring miR-451 precursor RNA sequence comprises a hairpin molecule comprising a 5' arm and a 3' arm that hybridize to form a stem region of 17 base pairs with one or more unpaired nucleotides at the 5’terminal end and one or more unpaired nucleotides at the 3’terminal end and a loop region comprising 4 nucleotides that connect the 5’ arm and the 3’arm with a Ago2 cleavage site between positions p30 and p31 (e.g., see Figure 6C of U.S. Patent 8,273,871, of record (hereafter "Hannon")).  It is also noted that the instant specification also appears to acknowledge the pre-miR-451 sequence in Figure 2A.  Although the cited art does not teach that the pre-miR-451 sequence is slightly larger than 40 nucleotides, the 40 nucleotide sequence required by claims 2-7 encompasses a fragment of the pre-miR-451 sequence (e.g., a pre-miR-451 sequence having only 1 unpaired nucleotide at the 5’end and 1 unpaired nucleotide at the 3’end).  Accordingly, the instant claims encompass a product of nature (pre-miR-451 hairpin RNA) or a fragment of the naturally occurring sequence.  It is noted that the Federal Circuit in University of Utah Research Foundation v. Ambry Genetics (Fed. Circ. December 2014) held claimed synthetically made primers that have the identical nucleotide sequences as portions (i.e., fragments) of naturally occurring nucleic acids are ineligible nature-based products. The court reasoned that simply being synthetic or non-naturally created is not enough for eligibility, when the identical sequences occur in nature.  This is similar to the instant claims which encompass sequences which are identical to a naturally occurring sequence (pre-miR-451) or a portion (i.e., fragment) thereof.
The instant claims do not add anything significant to the naturally occurring sequence, therefore, the instant claims are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,273,871 (hereafter "Hannon", or record).
Claims 1-7 are drawn to a synthetic shRNA molecule while claims 8-15 are drawn to a vector comprising a nucleotide sequence encoding at least one shRNA molecule.
Hannon teaches an shRNA molecule wherein the shRNA molecule comprising a 5’ arm and a 3’ arm such that the two arms form a stem region of 17 base pairs with nucleotides of the 5’arm paired with nucleotides of the 3’ arm with one or more unpaired nucleotides at the 5’ terminal end and one or more unpaired nucleotides at the 3’ terminal end and a loop region having 4 nucleotides that connects the 5’ and 3’ arms wherein the synthetic shRNA molecule is processed by Ago2 in a Dicer-independent manner, and wherein the shRNA consists of 40 nucleotides with an Ago2 nick site located near the middle of the 3’ arm between nucleotides p30 and p31 (e.g., see Figs 3B and 6C, as well as the description thereof in the specification).  Hannon teaches that the shRNA comprises sequences which correlate the claimed antisense regions (in the 5' arm and loop) and a sense region (in the 3' arm at p34-40) (e.g., see Figs 3, 6 and 7, as well as the description thereof in the specification).  Hannon teaches that the antisense region comprises a sequence that is fully complementary to a target RNA sequence that is a mRNA sequence (e.g., see Fig 1 and the description thereof in the specification, etc.).  Hannon also teaches a vector comprising a nucleotide sequence which encodes a shRNA as described above (e.g., see Fig 1, columns 14-15, etc.) Also see Example 1: 5.1.3-5.1.4, Example 2, Example 3, Example 7, etc. 
Accordingly, Hannon teaches an shRNA molecule and a vector comprising a nucleotide sequence encoding an shRNA molecule that meet the structural limitations of the claims.  Therefore, Hannon anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635